                Case 1:20-cv-02376-RA Document 20
                                               19 Filed 01/13/21
                                                        01/12/21 Page 1 of 1



                                                                                           ANDREW CUDDY
                                                                                         MANAGING ATTORNEY
                                                                                     ACUDDY@CUDDYLAWFIRM.COM
                                                                                       DIRECT DIAL 315-370-2404


January 12, 2021                                                                            JUSTIN CORETTI
                                                                                         ASSOCIATE ATTORNEY
Hon. Ronnie Abrams                                                                   JCORETTI@CUDDYLAWFIRM.COM
U.S. District Court                                                                      DIRECT DIAL 315-370-1042
Southern District of New York

          Re:    V.W., on behalf of A.H., a child with a disability against
                 New York City Department of Education
                 Case No. 1:20-cv-02376


Judge Abrams,

          I would like to request an adjournment of the scheduled conference in the above-referenced

matter. The Defendant answered our complaint in December 2020 and are still seeking settlement

authority for this matter. The Plaintiff is in the process of obtaining information requested by the

Defendant for purposes of settlement authority. I have spoken with the Defendant’s attorney, Mr.

Copatrick Thomas, and we believe an adjournment of sixty (60) days will be sufficient.

          Thank you for your consideration in this matter and I apologize for any inconvenience this has

caused.

                                                                   Application granted. The parties are directed to
                                                                   file a joint status update no later than March 15,
Sincerely,                                                         2021. In the event that the action does not settle,
                                                                   the parties are directed to include in their joint
Justin M. Coretti /s                                               letter the information described in the Court’s
                                                                   December 23, 2020 order. Dkt. 18.
Justin M. Coretti
                                                                   SO ORDERED.
Cc: Copatrick Thomas, Assistant Corporation Counsel
    Via ECF
                                                                   _____________________
                                                                   Hon. Ronnie Abrams
                                                                   Jan. 13, 2021




             400 COLUMBUS AVE., STE. 140S, VALHALLA, NEW YORK 10595 • FAX: 1 (888) 282-7785
